Citation Nr: 1128468	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-33 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, B.G., A.W., J.W., M.M.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty for training (ADUTRA) service from January 1989 to September 1989.  He subsequently served in the reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.   

The Veteran presented testimony at a Board hearing in March 2011.  A transcript of the hearing is associated with the claims folder. 


REMAND

Though the Veteran was not diagnosed with multiple sclerosis until 2002 (13 years after ADUTRA service), he contends that he began experiencing symptoms of the disability during active duty for training.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred in or aggravated while performing inactive duty training.   38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).
  
He testified that while on active duty for training, he experienced headaches; tingling and numbness in his left leg; stiffness in his back; swelling in his fingers, and eye disturbances.  He further testified that his training was in South Carolina and Georgia during the spring and summer months; and that his symptoms became worse as it got hotter.  Finally, the Veteran cited medical literature that states that excessive heat can aggravate multiple sclerosis symptoms.  

The Veteran submitted an April 2011 correspondence from the Texas Neurodiagnostic, Headache & Sleep Disorders Center to support his contentions.  The author of the correspondence (Dr. B.K.) stated that the Veteran's early multiple sclerosis symptoms appeared in 1989 and consisted of paresthesias numbness, headaches, diplopia, asthenia, and memory problems.  

The Veteran also supported his contentions with witnesses who testified that they observed that the Veteran was always fatigued during active duty for training and shortly thereafter; and that the Veteran complained of numb legs, aching hands, and headaches.  

The March 2008 rating decision reflects that service treatment records from January 1989 to September 1989 were contained in the claims file.  However, the Board cannot locate any such records.  The Veteran testified that he had some profiles in 1989; but that they were added to the medical file.  The Board finds that the RO should take any and all steps to locate these records and incorporate them with the claims file.  If unsuccessful, the RO should document its efforts in its attempt to locate the documents.  

Additionally, the Veteran testified that he is currently receiving treatment from Dr. Peyton; and that he sought treatment from Dr. Davidson and Dr. Tan.  The record was held open for 30 days so that the Veteran could submit these records.  However, he has not done so.  A review of the claims file shows that the Veteran was also treated by Dr. G. Martin since 1998; those records have not yet been obtained.  The Board finds that the Veteran should be given further opportunity to submit these records or to complete Authorization and Consent forms that would allow the RO to obtain them.  

Regardless of whether additional medical evidence is incorporated into the claims file, the Board finds that the Veteran is entitled to a medical examination for the purpose of obtaining a medical opinion regarding the nature and etiology of the Veteran's multiple sclerosis.  The September 2007 VA examination does not contain a nexus opinion.   Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and incorporate with the claims file any and all treatment records from the Veteran's period of active duty for training (January 1989 to September 1989).  If no records are located, the RO/AMC should document all efforts to obtain the records.  The Veteran should be contacted to provide a copy of any service treatment records that he has in his possession from his period of ADUTRA in 1989.  

2.  Obtain authorization and consent forms that would allow the VA to obtain the records from Drs. Peyton, Davidson, Martin, and Tan.  After appropriate authorization has been received, a request for all records should be made.  Comply with 38 C.F.R. § 3.159(c)(1) (2010) when seeking to procure these records.  

3.  Then, the Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's multiple sclerosis.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the Board hearing testimony; clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's multiple sclerosis began during ADUTRA or is causally linked to any incident of such service.

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings and the post service evidence (specifically the Board hearing testimony and the April 2011 correspondence).  

4.  After completion of the above, the RO/AMC should review the expanded record and determine if service connection is warranted for multiple sclerosis.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


